DETAILED ACTION
This is a non-final office action in response to the Request for Continued Examination filed 06/09/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Status of Claims
Claims 1-11, 13-20 have been amended. Claim 12 has been cancelled. Claims 1-11, 13-20 are currently pending and have been examined.
Response to Amendment
The amendment filed 06/09/2022 has been entered. 
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 13 of the remarks that the claims are directed to patent eligible subject matter under Step 2A, Prong One because the claims do not recite an abstract idea within the enumerated groupings of abstract ideas. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and under step 2A of the analysis of claims per the Alice framework, the claims are directed to a mental process, which includes observations or evaluations and a method of organizing human activity, which includes commercial interactions. See MPEP 2106.04(a).
	Applicant submits on page 16 of the remarks that the claims are directed to a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The use of purchase analytics to generate and update interest profiles for customers, as claimed, is merely linking the use of the judicial exception to a computer system.
	Applicant submits on pages 17-19 of the remarks that the amended claims recite additional features sufficient to ensure the claims amount to significantly more that an abstract idea. Examiner notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are merely reciting the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception. 

Claim Rejections 35 U.S.C. § 102 and § 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-11, 13-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-11, 13-20, the independent claims (claims 1, 9 and 17) are directed, in part, to a method, computer storage media and a system to receive purchased product data and user social content and develop customer product interest profiles. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-8 are directed to a method comprising a series of steps which falls under the statutory category of a process, claims 9-11, 13-16 are directed to computer storage media which falls under the statutory category of an article of manufacture and claims 17-20 are directed to a system which falls under the category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations and a method of organizing human activity which includes commercial interactions in the form of sales activities or behaviors. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to: obtaining…metadata for an item; identifying… a subset of individuals who obtained the item via a first website operated by a first entity; selecting… a first individual from the subset of individuals based on a determination that the first individual has one or more publicly available social channels…; in response to selecting the first individual from the subset of individuals item is based on the indication of the interaction with the item included in the updated profile. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Furthermore; if a claim limitation, under its broadest reasonable interpretation, covers sales activities or behaviors, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a catalog engine”; “a customer engine”; “one or more servers”; “a social engine”; “a machine learning model”; “data store”; “a targeting engine”; “computer storage media”; “computing devices”; “a computing system”. These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of sending/receiving and storing data) such that these elements amount no more than mere instructions to apply the judicial exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1A, 1B, 2 and 9 and related text and [0097] to understand that the invention may be implemented in a generic environment that “FIG. 9 provides an example of a computing device in which embodiments of the present invention may be employed. Computing device 900 includes bus 910 that directly or indirectly couples the following devices: memory 912, one or more processors 914, one or more presentation components 916, input/output (I/O) ports 918, input/output components 920, and illustrative power supply 922. Bus 910 represents what may be one or more busses (such as an address bus, data bus, or combination thereof).” [0098] “Computer-readable media can be any available media that can be accessed by computing device 900 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer-readable media may comprise computer storage media and communication media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. The data gathering steps of “receiving product metadata” and “extracting social content of the customer” are considered extra- solution activity in the form of pre-solution activity and do not provide any additional elements that integrate the judicial exception into a practical application. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 6, 14-15, 16, 19-20 (social media content); 3-5, 11-12 (post-purchase interaction); 7, 16 (product interest profile); further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-7, 9, 13-16, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0066672 (hereinafter; Swamynathan) in view of US Pub. No. 2015/0170175 (hereinafter; Zhang).
Regarding claims 1/9/17, Swamynathan discloses: 
A computer-implemented method; One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations; a computing system comprising: in response to receiving a trigger for analysis of an item, obtaining, by a catalog engine accessing a first server for a first website operated by a first entity, metadata for the item; Swamynathan [0021]; Fig. 1 disclose a system capable of providing an online product catalog; [0026] discloses the catalog management module of the system 100 enables a business user (e.g., an administrator) to organize the business' products and/or services into one or more categories for publication on an e-commerce website.
identifying, by a customer engine accessing a profile data store storing profiles for a plurality of individuals, a subset of individuals who obtained the item via the first website operated by the first entity; Swamynathan [0048] discloses In one embodiment, the profile management module 509 is used to determine profile information (e.g. account information), order information (e.g., order history), or a combination thereof based on one or more inputs by one or more customers (e.g., a customer's recent browsing history).
wherein the identified data object includes an image object depicting interaction with the item; Swamynathan [0038] discloses content including images.
Although Swamynathan discloses a website with a product catalog for purchasing products and customer profiles, Swamynathan does not specifically disclose social data of individuals or targeting customers. However, Zhang discloses the following limitations:
selecting, by the customer engine, a first individual from the subset of individuals based on a determination that the first individual has one or more publicly-available social channels accessible via one or more other servers separate from the first server for the first website and operated by one or more other entities separate from the first entity; Zhang [0018] discloses gathering transaction data of each user in a plurality of users; [0034] discloses a third party application that may be a social networking application; [0041] discloses the use of social networks and socially enable rewards that gather transaction data from a user’s financial account.
in response to selecting the first individual from the subset of individuals, extracting, by a social engine, social content associated with the, first individual from the one or more other servers operated by the one or more other entities; Zhang [0283] discloses  social-enabled rewards involves identifying and leveraging social influencers among users and creates positive social conversations and visibility for the brand and the financial institution. Seeing social networking activity and transactions of a group of people allows recognition of who is really influencing others to purchase.
identifying, by a machine learning model using the metadata, a data object in the social content that corresponds to the item and indicates an interaction that the first individual had with the item subsequent to obtaining the item via the first website, based on an analysis of the interaction with the item, updating, by the customer engine, the profile for the first individual in the profile data store, wherein the updated profile includes an indication of the interaction with the item; Zhang [0299]; Fig. 72 disclose customer data sets used in a machine learning process; historic customer information, including previous customer models, responses to previous offers, previous customer data sets and the like may be provided as input to the machine learning process; merchant data may be accessed using a third party data source and used to improve targeting to the user. For example, a restaurant may be searched on YELP.COM by a user to obtain information about the type of cuisine offered, type of atmosphere, price range and the like. These data may be used as factors in the machine learning process.
and employing, by a targeting engine, the updated profile to recommend another item to at least one of the plurality of individuals, wherein a determination of the other item is based on the indication of the interaction with the item included in the updated profile. Zhang [0041] discloses A system and method for providing socially enabled rewards through a user financial instrument includes gathering transaction data from a user's financial account and analyzing the transaction data for a savings opportunity indication. A savings opportunity from a database of savings opportunities is matched to the user based on the savings opportunity indication, wherein the savings opportunity can be shared with other users or a social network. The savings opportunity is displayed in association with a statement of a user's financial account and the user is allowed to share the savings opportunity, wherein sharing causes a shared savings opportunity to be generated. A second user, one who received the shared savings opportunity, can redeem the shared savings opportunity. The sharing and redemption of the shared savings opportunity is tracked, such as to improve targeting users who are influential based on the number of redemptions of the shared savings opportunity; [0188] discloses In embodiments, the platform 100 may be enabled to specifically target current customers or competitor customers as they review their recent transactions via an online or paper account statement.
determining, by the machine learning model, a sentiment based on the social content. Zhang [0034] discloses the use of social networking applications; [0209] discloses the use of machine learning; [0236] feedback (sentiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the online product catalog for sales that includes customer profiles of Swamynathan with the system to identify users based on past shopping behavior of Zhang in order to gain information about purchasing characteristics of a group with which the merchant wishes to interact (Zhang abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 2/15/19, Swamynathan discloses:
The computer-implemented method of claim 1; The one or more computer storage media of claim 9; The computing system of claim 17, wherein the data object is one or more selected from the following a media object, a text object, and an engagement object. Swamynathan [0023] discloses a commerce database that may include customer profile data, products and/or services (e.g., identified by stock keeping units (SKUs)), prices, promotions, content (e.g., media items and/or relevant descriptive information). 
Regarding claims 5/13, Although Swamynathan discloses a website with a product catalog for purchasing products and customer profiles, Swamynathan does not specifically disclose social data of individuals or targeting customers. However, Zhang discloses the following limitations:
The computer-implemented method of claim 1, further comprising; the one or more computer storage media of claim 9, the operations further comprising: analyzing the interaction to determine usage of the item by the first individual. Zhang [0180] discloses a usage model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the online product catalog for sales that includes customer profiles of Swamynathan with the system to identify users based on past shopping behavior of Zhang in order to gain information about purchasing characteristics of a group with which the merchant wishes to interact (Zhang abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 14, Although Swamynathan discloses a website with a product catalog for purchasing products and customer profiles, Swamynathan does not specifically disclose social data of individuals or targeting customers. However, Zhang discloses the following limitations:
The one or more computer storage media of claim 13, the operations further comprising: analyzing further social content of the first individual from the one or more publicly-available social channels to further determine the usage of the item by the first individual.
Zhang [0180] discloses a usage model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the online product catalog for sales that includes customer profiles of Swamynathan with the system to identify users based on past shopping behavior of Zhang in order to gain information about purchasing characteristics of a group with which the merchant wishes to interact (Zhang abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 6/16/20, Although Swamynathan discloses a website with a product catalog for purchasing products and customer profiles, Swamynathan does not specifically disclose social data of individuals or targeting customers. However, Zhang discloses the following limitations:
The computer-implemented method of claim 1; The one or more computer storage media of claim 9, The computing system of claim 17, the operations further comprising: further analyzing the data object in the social content to identify a second individual based on a likelihood of interest in the item by the second individual. Zhang [0301] discloses predicting likelihood or propensity of a customer to act upon a particular offer using a machine learning process to form a predictive model for a particular customer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the online product catalog for sales that includes customer profiles of Swamynathan with the system to identify users based on past shopping behavior of Zhang in order to gain information about purchasing characteristics of a group with which the merchant wishes to interact (Zhang abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 7, Swamynathan discloses:
The computer-implemented method of claim 6, further comprising: generating a different profile for the second individual related to the item.  Swamynathan [0025] discloses a profile management module.
Claim(s) 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swamynathan in view of Zhang, further in view of US Pat. No. 10,275,535 (hereinafter; Trauth).
Regarding claims 8/10, Although Swamynathan discloses a website with a product catalog for purchasing products and customer profiles, Swamynathan does not specifically disclose filtering a list of social handles of individuals. However, Trauth discloses the following limitations:
The computer-implemented method of claim 1, further comprising; the one or more computer storage media of claim 9, the operations further comprising: compiling a list based on the subset of individuals that obtained the item; and filtering the list to contain only the individuals for which social handles of the one or more publicly-available social channels are known. Trauth Col. 11, Lines 38-48 disclose The output 126 can include only texts extracted from the filtered set of social media posts, in which each text refers to a technical or service issue. The output 126 can include a list of usernames, in which each username is associated with one or more posts from the filtered set of social media posts that they published. The output 126 can include statistical data such as, for example, a number of social media posts that expresses a positive sentiment about a business, a number of posts that expresses a neutral sentiment about a business, and/or a number of posts that expresses a negative sentiment about the business.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the online product catalog for sales that includes customer profiles of Swamynathan with the systems and methods to obtain feedback from social networking services of Trauth in order to identify trends and sentiments because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 3-4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swamynathan in view of Zhang, further in view of US Pub. No. 2017/0193585 (hereinafter; Guo).
Regarding claims 3/11, Although Swamynathan discloses a website with a product catalog for purchasing products and customer profiles, Swamynathan does not specifically disclose motivation of the customers. However, Guo discloses the following limitations:
The computer-implemented method of claim 1, further comprising; the one or more computer storage media of claim 9, the operations further comprising: analyzing the interaction to determine a motivation of the first individual to obtain the item via the first website. Guo [0032] discloses a user preference modeling module that may record the user preferences features of a recommended product and dynamically re-build user preferences through the interactions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the online product catalog for sales that includes customer profiles of Swamynathan with the recommender system of Guo in order to receive user feedback and rank items based on feedback (Guo abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 4, Although Swamynathan discloses a website with a product catalog for purchasing products and customer profiles, Swamynathan does not specifically disclose sentiment of the customers. However, Guo discloses the following limitations:
The computer-implemented method of claim 1, further comprising: analyzing the interaction to determine a sentiment of the first individual towards the item. Guo [0043] discloses taking user feedback into account and a sentiment analysis of a user towards a product. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the online product catalog for sales that includes customer profiles of Swamynathan with the recommender system of Guo in order to receive user feedback and rank items based on feedback (Guo abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 18, Although Swamynathan discloses a website with a product catalog for purchasing products and customer profiles, Swamynathan does not specifically disclose sentiment of the customers. However, Guo discloses the following limitations:
The computing system of claim 17, further comprising: analyzing the one or more interactions with the item to determine at least one selected from the following: a motivation of the first individual to obtain the item, a sentiment of the first individual towards the item, and a usage of the item by the first individual. Guo [0043] discloses taking user feedback into account and a sentiment analysis of a user towards a product. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the online product catalog for sales that includes customer profiles of Swamynathan with the recommender system of Guo in order to receive user feedback and rank items based on feedback (Guo abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2015/0025936 (Garel et al.) discloses systems and methods for monitoring and analyzing consumer purchasing behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683